NO. 07-03-0039-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     APRIL 17, 2003

                         ______________________________


                        DAVID SOLOMON MAZE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

   FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

                    NO. 81899; HONORABLE LARRY GIST, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION
                              ABATEMENT AND REMAND


      Pending in this court is an appeal by David Maze, appellant, in which appointed

counsel for appellant has filed a brief in accordance with the principles set out in Anders

v. California, 386 U.S. 738 (1967). Appellant has advised this court, both by pro se

motions and correspondence, that he desires to file a pro se response to his counsel’s
Anders brief, but that he has been unable to access a copy of the clerk’s records for his

conviction despite repeated attempts and requests. The appeal has been abated pending

appellant’s having been afforded access to the clerk’s record for his conviction.


       This court’s previous order abating the appeal is continued pending further order

of this court. Additionally, this cause is remanded to the Criminal District Court of

Jefferson County (the trial court). Upon remand, the judge of the trial court is directed to

immediately cause notice to be given of and to conduct a hearing to determine: (1) whether

appellant has or has had sufficient access to the clerk’s record on appeal or a copy of the

clerk’s record on appeal in this matter to afford appellant a reasonable time to prepare a

pro se response to his appellate counsel’s Anders brief; and (2) if appellant does not have

or has not had reasonable access to the clerk’s record on appeal or a copy thereof, then

what orders, if any, should be entered to assure such access by appellant to the record.

Additionally, the trial court is directed to enter orders, if any, which it determines should

be entered to assure appellant such access to a copy of the clerk’s record on appeal as

is reasonable for appellant to prepare a response to appellant’s counsel’s Anders brief.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a clerk’s record on remand; (3) enter any orders appropriate to the

circumstances; (4) cause the hearing proceedings to be transcribed and included in a

reporter’s record; and (5) have a record of the proceedings made to the extent any of the

proceedings are not included in the supplemental clerk’s record or the reporter’s record.


                                             2
In the absence of a request for extension of time from the trial court, the clerk’s record on

remand, reporter’s record of the hearing and proceedings pursuant to this order, and any

additional proceeding records, including any orders, findings, conclusions and

recommendations, are to be sent so as to be received by the clerk of this court not later

than May 16, 2003.




                                                         Per Curiam




Do not publish.




                                             3